Citation Nr: 9909511	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-03 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1970 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) declined to reopen the appellant's 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  In a decision issued in November 1984, the Board denied 
the appellant's claim for service connection for PTSD on the 
basis that the evidence of record failed to show that he had 
an acquired psychiatric disability, to include PTSD.  That 
decision is final.

2.  In a decision issued in December 1985, the Board declined 
to reopen the claim for service connection for PTSD on the 
basis that the evidence then of record failed to establish 
that the appellant had PTSD.  That decision is final.

3.  Additional evidence since the Board's December 1985 
decision, the last prior final denial of the claim for 
service connection for PTSD, when considered in conjunction 
with the evidence that had previously been considered, is 
either cumulative or redundant or is not so significant that 
it must be considered in order to fairly decide the claim on 
the merits.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for PTSD 
in November 1984 and, accordingly, that decision is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. 
§ 20.1100 (1998).

2.  The Board declined to reopen the claim of service 
connection for PTSD in December 1985 and, accordingly, that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
1995); 38 C.F.R. § 20.1100 (1998).

3.  The evidence received subsequent to the Board's December 
1985 decision is not new and material and does not serve to 
reopen a claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for PTSD.  
Specifically, he contends that newly submitted lay affidavits 
establish the fact that, during service, he was subjected to 
inhumane treatment while confined to a small steel container, 
stemming from a special courts martial order.  He also 
contends that newly submitted lay affidavits establish that 
he underwent a behavior change in Vietnam, and that recently 
submitted private medical evidence establishes a clear 
diagnosis of PTSD.  He further claims that such evidence 
makes his claim for service connection plausible and, thus, 
warrants evaluation of the merits of his claim with 
consideration given to review of all the evidence of record.

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the 
Board, in a November 1984 rating decision, originally denied 
the appellant's claim for service connection for PTSD, and 
that decision is final.  38 C.F.R. § 20.1100(a) (1998).  In a 
decision dated in December 1985, the Board declined to reopen 
the claim for service connection for PTSD, and that decision 
is final.  38 C.F.R. § 20.1100(a) (1998).  Id.  Accordingly, 
the Board, in its independent review of this case, finds that 
the appellant's claim for service connection for PTSD was 
last finally denied in the Board's December 1985 decision.  
As such, the Board will apply the new and material standard 
with respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed by the 
Board, that claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1995).  
However, if the appellant can thereafter present new and 
material evidence in support of the previously disallowed 
claim, then the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, No. 97-1534 (U.S. Vet.App. Feb. 17, 1999)(en banc); 
Winters v. West, No. 97-2180 (U.S. Vet.App. Feb. 17, 1999)(en 
banc).  First, it must be determined whether the appellant 
has submitted new and material evidence in support of 
reopening the claim.  Winters, at 4.  Evidence is new when it 
is not merely cumulative or redundant of other evidence 
previously of record.  Material evidence is evidence which 
bears directly and substantially upon the specific issue at 
hand, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); see also Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet.App. 167, 171 (1996).

However, if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded.  Winters, at 
4.  For purposes of a well groundedness analysis, the 
credibility of the evidence is presumed.  Robinette v. Brown, 
8 Vet.App. 69, 75-76 (1995).  A well grounded claim for 
service connection requires evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the Board when the final decision was made and the 
reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In this 
case, the Board, in its December 1985 decision, declined to 
reopen the appellant's claim for PTSD on the basis that the 
evidence of record failed to establish that he currently had 
PTSD.  Therefore, the issue currently before the Board's is 
whether the additional evidence submitted by the appellant 
since the Board decision in 1985 is both new and material.

Medical evidence which was previously of record included 
service medical records which were negative for complaint, 
treatment, manifestation or diagnosis of PTSD or other 
psychiatric disability.  These records did show, however, 
treatment for drug usage which included marijuana, opiates 
and heroin.  Service department records revealed that he 
received Court- Martial punishment, in part, for possession 
of marijuana and drug paraphernalia.

The post-service medical evidence previously of record, both 
VA and private, reflects diagnoses including acute, paranoid 
schizophrenic reaction and paranoid schizophrenia; mixed 
personality disorder with paranoid and passive aggressive 
features; personality disorder with features of sociopathy, 
passive dependent traits, immaturity and explosivity; delayed 
onset PTSD; cannabis and alcohol abuse; and mixed personality 
disorder.  

Also of record was review of the appellant's case by an 
independent medical specialist in psychiatry in July 1984.  
This specialist opined that the appellant had a mixed 
personality disorder and that his long history of 
polysubstance use was capable of producing "acute reversible 
brain disorders."  He did not meet the criteria for 
diagnosis of PTSD.  The specialist noted the appellant's 
history of inhumane treatment while imprisoned in a steel 
shipping container in service. 

Non- medical evidence which was previously of record included 
the appellant's testimony and statements of record which 
alleged that he was imprisoned in a "6'x6'x8'" steel 
container, also referred to as a "Conex" cell, for a period 
of six weeks by his commanding officers as a means of 
punishment.  He was only released for short periods during 
the day to attend personal needs.  The temperatures in the 
steel container ranged from extreme heat during the day to 
cold temperatures during the night.  He submitted a lay 
statement from a former servicemate who witnessed his 
imprisonment in the steel containers.  He also submitted lay 
statements from various individuals which attested to his 
change in behavior following his return from Vietnam.

Medical evidence added to the record since the Board's 1985 
decision includes the following: (1) a discharge summary of 
VA hospitalization for alcohol and drug treatment in August 
1992 which lists an Axis I diagnosis of PTSD; (2) an October 
1996 letter from Melvyn A. Levitch, M.D., which reflects a 
diagnosis of PTSD stemming from the Vietnam conflict; (3) a 
report of a May 1997 VA PTSD examination which, based upon 
review of the claims folder, indicates an Axis I diagnosis of 
polysubstance abuse with secondary mood disorder; (4) a 
letter by Janet K. Johnson, M.D., dated in July 1998, which 
opines a diagnosis of PTSD due to "severe trauma in Viet 
Naum [sic] in that [the appellant] was locked in a steel box 
6'x6'x8' by military authorities, according to his history."

Non- medical evidence added to the record since the Board's 
1985 decision includes the appellant's testimony before the 
undersigned in January 1999 in which he reiterated his 
allegations of confinement in a steel container while in 
Vietnam.  He denied that he ever attended a VA PTSD 
examination in May 1997.  He stated that, until relatively 
recently, drinking was a daily part of his life in order to 
forget his experiences in Vietnam.  His main symptoms were of 
inability to sleep and need to be alone.  In an October 1996 
letter, he alleged exposure to combat stressors during 
service.

Other non- medical evidence submitted since the Board's 1985 
decision includes the following: (1) a letter from the 
National Archives at College Park, Maryland which shows that 
the appellant had been moved to maximum custody on August 7, 
1971 and that prisoners had been required to stay in 
"CONEX" cells; (2) an e- mail message from Michael C. 
Nielson, a former servicemate of the appellant, which attests 
to witnessing the appellant's presence in "silver city"; 
(3) a letter from Larry Robert Lewis, dated in January 1998, 
which indicates that he is service connected for PTSD due, in 
part, to the time he spent in the Long Binh steel shipping 
containers; (4) separate letters from Edward B. Brown, Jr. 
and Christe Brown, dated in January 1999, which attest to the 
appellant's change of behavior following his return from 
Vietnam; and (5) a letter from Roger Fakes, dated in April 
1998, which attests to the appellant's participation in 
Alcoholics Anonymous.

The Board finds that additional medical records associated 
with the claims folder since the Board's 1985 decision are 
not new and material.  While these records are "new" in the 
sense that they postdate the 1985 decision, and while they 
are relevant to the issue at hand, none of this evidence 
constitutes "material" evidence of such significance that 
it must be considered in order to fairly decide the merits of 
this claim.

Specifically, the August 1992 VA discharge summary with its 
diagnoses of PTSD is not "material" because the diagnosis 
was clearly based on history, without reference to the 
appellant's extensive psychiatric record.  Similarly, the 
July 1998 letter from Dr. Johnson is not "material" because 
it appears to have been based solely upon history provided by 
the appellant.  There is also no indication that Dr. Johnson 
reviewed the relevant post-service medical records.  As to 
opinion of Dr. Levitch, this was based on one interview of 
the appellant and review of one private medical report, but 
not on review of any of the other relevant medical evidence.  
Accordingly, this opinion too is not "material".  

As noted by the VA examiner in 1997, the evaluations of 
record which reference PTSD are "not detailed or well 
documented."  See Elkins v. Brown 5 Vet. App. 474, 478 
(1993) (medical opinion, formed 20 years after service which 
failed to indicate review of service medical records or any 
other relevant documents, did not constitute new and material 
evidence); see also Reonal v. Brown, 5 Vet.App. 458 (1993) 
(medical opinion based on an inaccurate factual premise has 
no probative value for reopening).  Accordingly, the Board 
finds that the opinion of Drs. Levitch and Johnson, as well 
as the Axis I designation of PTSD contained in the August 
1992 discharge summary, does not constitute evidence 
"material" evidence.  

As to the 1997 VA psychiatric report, this provides no 
support for the appellant's application to reopen his claim.

The non- medical evidence of record submitted since the 
Board's 1985 that speaks to the existence of a non- combat 
related stressor is cumulative and redundant with respect to 
evidence previously considered.  The testimony provided by 
the appellant and the evidence which speaks to a change in 
his behavior upon his return from Vietnam is also cumulative 
and redundant with respect to previously considered evidence.  
In addition, such evidence is not "material".  In this 
regard, the Board notes that laypersons are not competent on 
matters of medical etiology, and such opinions do not provide 
a basis for reopening.  See Moray v. Brown, 5 Vet.App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108).

Finally, the Board notes that the appellant denied attending 
the May 1997 PTSD examination and, thus, he contends that the 
opinion contained therein somehow is not valid.  The Board 
has reviewed the examination report, and notes that the 
interview portion of the examination is quite detailed and 
lengthy.  It is clear from the report that the examiner had 
not interviewed someone other than the appellant.  It is also 
clear that the narration of facts did not consist solely of 
information gleaned from the claims folder. 

In summation, the Board concludes that the additional 
evidence does not constitute "new and material evidence" 
which is so significant that it must be considered in order 
to fairly decide the claim on the merits.  Therefore, the 
claim is not reopened.

The Board has decided this case pursuant to 38 C.F.R. 
§ 3.156(a) consistent with the holding in Hodge.  Having done 
so, the Board finds no prejudice to the appellant.  He was 
provided notice of this regulation in the Statement of the 
Case, and, further, the regulatory standard, according to 
Hodge, is more liberal than that applied by the RO.


ORDER

The claim for service connection for PTSD is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


